Case 2:15-cv-05805-R-PJW Document 179 Filed 12/19/18 Page 1 of 8 Page ID #:8719




  1                                                                                                      JS-6
  2

  3

  4

  5

  6

  7

  8
  9
                                    UNITED STATES DISTRICT COURT
 10
                                  CENTRAL DISTRICT OF CALIFORNIA
 11

 12   WAYNE WILLIAM WRIGHT,                        ) CASE NO. CV 15-5805-R
 13                                                )
                          Plaintiff,               ) ORDER GRANTING DEFENDANTS’
 14                                                ) MOTION FOR SUMMARY JUDGMENT
          v.                                       )
 15                                                )
      CHARLES L. BECK; et al.,                     )
 16                                                )
 17                       Defendants.              )
                                                   )
 18        Before the Court is Defendants’ Motion for Summary Judgment, filed on November 19,
 19   2018. (Dkt. No. 102). Having been thoroughly briefed by the parties, this Court took the matter
 20   under submission on December 12, 2018.
 21          Plaintiff Wayne William Wright (“Plaintiff”) seeks relief in connection with the seizure
 22   and destruction of certain firearms formerly in his possession by the Los Angeles Police
 23   Department (“LAPD”) and other employees and agents of Defendant City of Los Angeles
 24   (collectively, “Defendants”). In 2004, Plaintiff was allegedly the target of a “sting” operation
 25   conducted at a gun show where he displayed part of his firearm collection. Following this
 26   operation, LAPD searched Plaintiff’s storage unit located in Ventura County and discovered an
 27   unregistered assault weapon. Plaintiff pled guilty to misdemeanor possession of an unregistered
 28   assault weapon and was sentenced to probation. In addition, hundreds of Plaintiff’s firearms,
Case 2:15-cv-05805-R-PJW Document 179 Filed 12/19/18 Page 2 of 8 Page ID #:8720




  1   accessories, and other property were seized by LAPD. After completing his probation, Defendant

  2   applied to the California Department of Justice for return of his property, which was still in

  3   LAPD’s possession. In total, 114 items of seized property were released to Plaintiff by court

  4   order, and the remaining items (except for a small number placed on investigative hold) were

  5   ultimately destroyed by LAPD on or around June 12, 2014 pursuant to an order from the Los

  6   Angeles County Superior Court. Plaintiff asserts that Defendants refused to return his firearms

  7   and then destroyed them deliberately, pursuant to an illegal policy, and in violation of state law,

  8   prior court orders, and Plaintiff’s Constitutional rights under the Fourth and Fourteenth

  9   Amendments. Defendants contend that the property was seized, held, and later destroyed in

 10   accordance with California law, LAPD policy, and the above-referenced final disposition order.

 11   Defendants now seek summary judgment on all claims.

 12          Summary judgment is appropriate where there is no genuine issue of material fact and the

 13   moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.

 14   Catrett, 477 U.S. 317 (1986). Rule 56 “mandates the entry of summary judgment, after adequate

 15   time for discovery and upon motion, against a party who fails to make a showing sufficient to

 16   establish the existence of an element essential to that party’s case, and on which that party will

 17   bear the burden of proof at trial.” Celotex, 477 U.S. at 322. To meet its burden of proof on a

 18   motion for summary judgment, “the moving party must either produce evidence negating an

 19   essential element of the nonmoving party’s claim or defense or show that the nonmoving party

 20   does not have enough evidence of an essential element to carry its ultimate burden of persuasion at

 21   trial.” Nissan Fire & Marine Ins. v. Fritz Cos., 210 F.3d 1099, 1102 (9th Cir. 2000). Once the

 22   moving party meets its initial burden of showing there is no genuine issue of material fact, the

 23   opposing party has the burden of producing competent evidence and cannot rely on mere

 24   allegations or denials in the pleadings. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,

 25   475 U.S. 574, 585-86 (1986). “Where the record taken as a whole could not lead a rational trier of

 26   fact to find for the non-moving party, there is no genuine issue for trial.” Id. at 587.

 27   ///

 28   ///


                                                         2
Case 2:15-cv-05805-R-PJW Document 179 Filed 12/19/18 Page 3 of 8 Page ID #:8721




  1   Local Rule 6-1

  2          As a preliminary matter, Defendants’ Motion for Summary Judgment was not defective

  3   under Local Rule 6-1, as Plaintiff contends. The Motion was timely filed on November 19, 2018.

  4   Due to a clerical error, certain corrected exhibits were filed by Defendants the following day.

  5   Moreover, there was no prejudice to Plaintiff that would justify striking the Motion. Plaintiff

  6   obtained a one-week extension to file an opposition, yet two pleadings in support of the opposition

  7   were filed beyond the deadline, apparently because of a clerical error by Plaintiff’s firm. Plaintiff

  8   cannot possibly argue in good faith that he has been so prejudiced by Defendants’ slightly late

  9   filing of three exhibits that the Motion should be stricken when portions of Plaintiff’s own

 10   opposition were also filed a day late.

 11   Qualified Immunity

 12          Defendants assert that the individual named Defendants are entitled to qualified immunity.

 13   The doctrine of qualified immunity provides “government officials breathing room to make

 14   reasonable but mistaken judgments;” it “protects ‘all but the plainly incompetent or those who

 15   knowingly violate the law.’” Ashcroft v. al-Kidd, 563 U.S. 731,743 (2011) (quoting Malley v.

 16   Briggs, 475 U.S. 335, 341 (1986)). Qualified immunity applies “insofar as their conduct does not

 17   violate clearly established statutory or constitutional rights of which a reasonable person would

 18   have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Even if there is a question as to

 19   the legality of an officer’s conduct, the Court may nevertheless find that the conduct was

 20   “objectively reasonable” for purposes of qualified immunity. See Graham v. Connor, 490 U.S.

 21   386, 397, 399 n.12 (1989) (objective reasonableness inquiry “may be relevant to the availability of

 22   the qualified immunity defense to monetary liability under § 1983”); Brosseau v. Haugen, 543

 23   U.S. 194, 198 (2004) (“Qualified immunity shields an officer from suit when she makes a decision

 24   that, even if constitutionally deficient, reasonably misapprehends the law governing the

 25   circumstances she confronted.”).

 26          Plaintiff’s case is devoid of any evidence that the individual Defendants were “plainly

 27   incompetent” or knowingly violated the law through their handling of the seized property. Rather,

 28   the record shows that the individual LAPD Defendants—Tompkins and Edwards—acted in


                                                        3
Case 2:15-cv-05805-R-PJW Document 179 Filed 12/19/18 Page 4 of 8 Page ID #:8722




  1   accordance with California law, LAPD policy, and court orders. Furthermore, Plaintiff has

  2   provided absolutely no evidentiary support for his speculative and conclusory allegation that the

  3   other individual Defendants—Beck, Aubry, and Feur—had a role in promulgating or enforcing the

  4   allegedly illegal policies by which his property was seized and some of it ultimately destroyed.

  5   Accordingly, no genuine dispute of material fact exists as to the individual Defendants’ right to

  6   qualified immunity.

  7   Plaintiff’s Fourteenth Amendment Due Process Claim

  8          When property is seized pursuant to a warrant, due process requires only that the law

  9   enforcement agency “take reasonable steps to give notice that the property has been taken so the

 10   owner can pursue available remedies for its return.” City of W. Covina v. Perkins, 525 U.S. 234,

 11   240 (1999). The law enforcement agency has no obligation to inform the owner of those specific

 12   remedies. Id. As the Supreme Court explained, “[o]nce the property owner is informed that his

 13   property has been seized, he can turn to [] public sources to learn about the remedial procedures

 14   available to him. The City need not take other steps to inform him of his options.” Id. at 241.

 15          The record in this case clearly establishes that Plaintiff was given notice that his property

 16   had been taken and that such notice was adequate to give Plaintiff the opportunity to pursue

 17   available remedies for its return. LAPD timely provided “Receipt for Property Taken into

 18   Custody” (Form 10.10) notices to Plaintiff that identified the specific items seized both in

 19   connection with his arrest and execution of the search warrants. State remedies were available to

 20   Plaintiff, and he used those processes to seek return of the seized property. Plaintiff filed two

 21   motions in state court for return of the seized property, one in 2007 that resulted in the release of

 22   non-firearm property and another in 2011 that resulted in an order releasing 26 firearms.

 23   Thereafter, in 2012, LAPD obtained a court order granting the release of a total of 114 items of

 24   seized property, including those 26 firearms previously released.

 25          Plaintiff does not dispute that he received notice of the seized property or that California

 26   law provides adequate post-deprivation remedies but contends that he was owed additional process

 27   beyond that mandated by the Supreme Court in Perkins. Specifically, Plaintiff believes he should

 28   have received separate notices (1) when LAPD determined that his proof of ownership with


                                                         4
Case 2:15-cv-05805-R-PJW Document 179 Filed 12/19/18 Page 5 of 8 Page ID #:8723




  1   respect to certain firearms was insufficient and (2) before LAPD sought a disposition order

  2   regarding the seized property still in LAPD’s custody in late 2013. Plaintiff cites to no authority

  3   in support of either proposition. Moreover, Plaintiff’s counsel made this very same argument

  4   before the Los Angeles County Superior Court in September 2018, which rejected it on the ground

  5   that it would be inconsistent with Perkins and California law. As Judge Scott Gordon explained,

  6   “[n]otice is required only after the initial seizure.” Submitted Ruling Re: Complaint of Michel &

  7   Associates, P.C. at 7 (Sept. 18, 2018).

  8          Plaintiff also contends that Defendants sought and obtained the December 2013 disposition

  9   order in secret by going to the Los Angeles County Superior Court, rather than the Ventura

 10   County Superior Court that had heard Plaintiff’s motions for return of property and denied

 11   Defendants’ 2011 request to destroy the firearms still in their possession. However, it was plainly

 12   permissible under California law for Defendants to seek a disposition order in Los Angeles

 13   County rather than Ventura County. “All property or things taken on a warrant must be retained

 14   by the officer in his custody, subject to the order of the court to which he is required to return the

 15   proceedings before him, or of any other court in which the offense in respect to which the property

 16   or things taken is triable.” Cal. Pen. Code § 1536 (emphasis added). As the court that issued the

 17   warrants ordering seizure of the property, the Los Angeles County Superior Court was “the court

 18   to which [the officer] is required to return the proceedings before him.”

 19          LAPD was also required by department policy to seek the disposition order from the Los

 20   Angeles County Superior Court. LAPD Manual Volume 4, Section 565.10, which addresses

 21   disposition of evidence seized pursuant to a search warrant states, “[w]hen circumstances are such

 22   that a court order for disposition is needed, the investigating officer shall prepare an original and

 23   two copies of a Court Order for Search Warrant Property, Form 10.18, and present them for

 24   signature to the magistrate who issued the warrant, or to the presiding judge when the magistrate is

 25   unavailable.” Thus, Defendants complied with both California law and LAPD policy by returning

 26   to the Los Angeles County Superior Court to obtain the disposition order, and Plaintiff has

 27   provided no authority requiring additional process before final disposition of seized property in

 28   police custody. Accordingly, there is no genuine dispute of material fact, and Defendants are


                                                         5
Case 2:15-cv-05805-R-PJW Document 179 Filed 12/19/18 Page 6 of 8 Page ID #:8724




  1   entitled to judgment as a matter of law on Plaintiff’s Fourteenth Amendment Due Process claim.

  2   Plaintiff’s Fourth Amendment Unreasonable Search & Seizure Claim

  3          The Fourth Amendment protects “[t]he right of the people to be secure in their persons,

  4   houses, papers, and effects, against unreasonable search and seizures…” U.S. Const. amend. IV.

  5   In determining whether a seizure violates the Fourth Amendment, the Court must conduct a fact-

  6   specific inquiry in which it weighs the nature of the individual’s interest in the property against the

  7   government’s interest in seizing it. United States v. Place, 462 U.S. 696, 703 (1983). The

  8   ultimate question in a case such as this is whether the law enforcement agency’s conduct was

  9   “reasonable.” See, e.g., id. As Plaintiff concedes, the initial seizure of the firearms and related

 10   items was lawful under the Fourth Amendment—the first seizure was made incident to arrest, and

 11   the subsequent seizures were performed pursuant to validly obtained search warrants. See Weeks

 12   v. United States, 232 U.S. 383, 392 (1914) (holding that the right to seize fruits of the crime

 13   incident to arrest is “always recognized”).

 14          Even when a seizure is initially reasonable, “a seizure lawful at its inception can

 15   nevertheless violate the Fourth Amendment because the manner of execution unreasonably

 16   infringes possessory interests protected by the Fourth Amendment[.]” United States v. Jacobsen,

 17   466 U.S. 109, 124 (1984). “A seizure is justified under the Fourth Amendment only to the extent

 18   that the government’s justification holds force. Thereafter, the government must cease the seizure

 19   or secure a new justification.” Brewster v. Beck, 859 F.3d 1194, 1197 (9th Cir. 2017). Thus, an

 20   initially lawful seizure may later become unlawful due to an unreasonable refusal to release the

 21   seized property or an unreasonable decision to dispose of the property.

 22          The record shows that LAPD’s refusal to return those seized firearms that had not been

 23   released by court order was supported by reasonable justification. An important factor in

 24   determining the nature of an individual’s possessory interest under the Fourth Amendment is

 25   “whether the individual consented to a seizure and search.” U.S. v. Sullivan, 797 F.3d 623, 633

 26   (9th Cir. 2015) (citations omitted). See also Puckett v. United States, 556 U.S. 129, 137 (2009)

 27   (“[P]lea bargains are essentially contracts.”); Cuero v. Cate, 850 F.3d 1019, 1024 (9th Cir. 2017)

 28   (plea bargains are contracts under California law). “Where a person consents to search and


                                                        6
Case 2:15-cv-05805-R-PJW Document 179 Filed 12/19/18 Page 7 of 8 Page ID #:8725




  1   seizure, no possessory interest has been infringed because valid consent, by definition, requires

  2   voluntary tender of property.” Sullivan, 797 F.3d at 633 (internal quotations omitted). It is

  3   undisputed that Plaintiff expressly agreed, as part of his plea bargain, that LAPD would retain

  4   possession of the seized firearms unless and until Plaintiff provided sufficient proof of ownership

  5   under LAPD policy. It is also undisputed that Plaintiff entered into the plea agreement knowingly

  6   and voluntarily. Moreover, the property could only be returned to Plaintiff by way of a court

  7   order. As discussed in the preceding section, where law enforcement officers seize property

  8   pursuant to a warrant, they do so on behalf of the court and cannot legally return that property

  9   until a court orders its release. People v. Superior Court, 28 Cal. App. 3d 600, 608 (1972); Cal.

 10   Pen. Code §§ 1528, 1536. Accordingly, LAPD’s refusal to return certain items of seized property

 11   in the absence of a court order to do so was reasonable as a matter of law.

 12          LAPD’s destruction of those items remaining in its custody in 2014 was likewise

 13   reasonable under the Fourth Amendment. No court order released to Plaintiff any of the firearms

 14   that were ultimately destroyed, and Plaintiff does not dispute this. After holding the property for

 15   roughly nine years, LAPD obtained a court order on December 16, 2013 authorizing the release of

 16   one additional firearm to Plaintiff and releasing the remaining items to LAPD, five of which were

 17   subject to LAPD investigative hold and the rest released for final disposition. Moreover, as

 18   discussed above, Defendants complied with LAPD policy by seeking the disposition order from

 19   the court that originally issued the warrant rather than the court that had previously ruled on

 20   Plaintiff’s motions for return of property.

 21          Plaintiff asserts correctly that he did not waive the benefit of all state-law provisions

 22   relevant to the release of his property by agreeing to a plea bargain; however, he has cited to no

 23   law that would have required LAPD to release the remaining items to him or that would invalidate

 24   the order of the Los Angeles County Superior Court authorizing disposition of the remaining

 25   unclaimed firearms. Although California Evidence Code Section 637 creates a presumption that

 26   “[t]he things which a person possesses are presumed to be owned by him,” that presumption only

 27   applies in actions before a California court. Cal. Evid. Code § 300. The Evidence Code does not

 28   apply to LAPD determinations of ownership or its disposition of seized property pursuant to a


                                                        7
Case 2:15-cv-05805-R-PJW Document 179 Filed 12/19/18 Page 8 of 8 Page ID #:8726




  1   court order. Plaintiff submitted affidavits and other evidence regarding his allegedly lawful

  2   ownership, but that evidence was found to be unconvincing by LAPD except as it applied to the

  3   items that were released to Wright. However, neither California law nor LAPD policy requires a

  4   law enforcement agency to accept a person’s sworn affidavits as conclusive proof that he or she

  5   owns seized property.

  6            Defendants have succeeded in showing that Plaintiff lacks sufficient evidence to carry his

  7   ultimate burden at trial of proving that Defendants’ refusal to return seized property or the

  8   destruction of said property was unreasonable under the Fourth Amendment. Plaintiff has not

  9   produced competent evidence to the contrary. Accordingly, there is no genuine dispute of material

 10   fact, and Defendants are entitled to judgment as a matter of law on Plaintiff’s Fourth Amendment

 11   claim.

 12   Plaintiff’s Failure to Train Claim

 13            Liability under 42 U.S.C. § 1983 may be imposed on a local government when its official

 14   policies or customs cause government employees to violate another’s constitutional rights. See,

 15   e.g., Monell v. N.Y.C. Dept. of Soc. Servs., 436 U.S. 658, 691 (1978). Plaintiff’s failure to train

 16   claim is derivative of his claims under the Fourth and Fourteenth Amendments. Because summary

 17   judgment is granted in favor of Defendants on those claims, Plaintiff’s failure to train claim must

 18   also fail as a matter of law.

 19            IT IS HEREBY ORDERED that Defendants’ Motion for Summary Judgment is

 20   GRANTED. (Dkt. No. 102).

 21   Dated: December 19, 2018.

 22

 23
                                                    ___________________________________
 24

 25                                                           MANUEL L. REAL
                                                       UNITED STATES DISTRICT JUDGE
 26

 27

 28

                                                        8
